Citation Nr: 1415853	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-22 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a severe nerve condition.

4.  Entitlement to service connection for a respiratory disease.

5.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1971 to June 1975.  The Veteran also had subsequent membership with the Mississippi Air National Guard reportedly through 1981. 

The appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in pertinent part denying service connection for tinnitus, severe nerve conditions, and a respiratory disease.  The appeal additionally arises from an October 2009 rating decision of the RO in Montgomery, Alabama, denying service connection for back problems, and denying reopening of a previously denied claim  for service connection for headaches.  

The Veteran testified before the undersigned at a hearing conducted in May 2013.  A transcript of the hearing is of record.  

The Board issues a separate remand addressing the Veteran's claim for service connection for schizophrenia signed by the undersigned as well as by two other Veterans Law Judges, because the Veteran had hearings with the undersigned and one of the other judges, requiring a separate decision (and preliminarily in this case, a remand) to be signed by a panel of three judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.20 .707 (2013).

The Board has herein recharacterized the claims for back problems and headaches as claims for a back disability and a headache disability.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  

The issues of entitlement to service connection for a back disability, tinnitus, a severe nerve condition, a respiratory disease, and a headache disability (as a reopened claim) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO by a July 1989 rating decision denied service connection for headaches, and that decision was not timely appealed.  That was the last final decision, up to the present time, denying the Veteran's claim for service connection for headaches.

2. The evidence added to the record since the July 1989 decision denying service connection for headaches includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.


CONCLUSION OF LAW

New and material evidence has been received since the last final decision denying service connection for headaches, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's request to reopen the previously denied claim for service connection for a headache disability is herein granted to the extent of reopening, and the Board has not here adjudicated the claim beyond reopening. Because this constitutes a complete grant of the reopening of the claim, there is no reasonable possibility of additional notice and development furthering the claim to that extent, and no additional VCAA analysis is required prior to reopening. The reopened claim is the subject of Remand, below. 


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


III. Request to Reopen Claim for Service Connection for 
A Headaches Disability

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The last prior final denial of the claim for service connection for headaches by the RO in July 1989.  The Veteran was then appropriately advised of his appellate rights and did not appeal the July 1989 decision.  The decision accordingly became final.  38 C.F.R. § 20.200 (2013).  The July 1989 denial was based substantially on a VA neurological examination for compensation purposes in April 1989.  That examiner noted the Veteran's current complaints and assessed that the Veteran's headaches were most likely vascular.  The examiner was unable to obtain a coherent history of the Veteran's headaches at that time - not their origin, or frequency or duration - apparently due to the Veteran's  actively psychotic status at that time.   There is no indication from the examination report that the claims file was then available for review by the examiner, and the examiner references no service records.  For a VA psychiatric examination for compensation purposes (conducted the day prior), that examiner was more forthcoming in informing that the Veteran was the sole source of information for the examination.  It thus appears most likely that the April 1989 neurological examination did not have the benefit of review of the claims file.  

Service records are inclusive of a service separation examination in June 1975 which noted that the Veteran had been treated multiple times with Darvon for headaches in the past year, with good results.  

Evidence added to the claims file since the July 1989 decision includes the Veteran's testimony at the May 2013 hearing before the undersigned.  The Veteran then attributed claimed migraine headaches to being around fumes performing duties on a flight line during his first year of service.  While the Veteran has been noted in examination records to be an unreliable historian due to his schizophrenia and related memory impairment or delusions, the Veteran has also been noted by examiners to provide some coherent or accurate information.  Thus, while the Veteran's testimony may not itself be sufficiently reliable to support his claim for service connection, it does provide a sufficient basis to indicate a potential link between service and current headaches, which may be the subject of additional evidentiary development.  The testimony is new evidence which raises a reasonable possibility of substantiating, with additional development, the claim of entitlement to service connection for headaches.  Accordingly, reopening of the claim for service connection for a headache disability is warranted. 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a headache disability is reopened, and to this limited extent the appeal is granted.


REMAND

At his May 2013 hearing the Veteran testified that during service he was hospitalized in Okinawa, Japan.  When service treatment records are obtained for association with the claims file, service hospitalization records generally must be requested separately.  Thus, records of this reported hospitalization may yet be available but not obtained.  VA examiners have on multiple occasions noted the Veteran's unreliability as a historian, generally due to delusions and memory impairment associated with his paranoid schizophrenia.  However, examiners have noted that the Veteran is able to recount some aspects of his history accurately.  Thus, he may or may not have in fact been hospitalized in Okinawa, and efforts to obtain such records are warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Because such hospitalization records may potentially contain records of treatment for the Veteran's claimed back problems, tinnitus, severe nerve condition, and respiratory disease, these claims must also be subject to remand.  

Additionally, any additional treatment and hospitalization records from the Veteran's interval of Reserves membership following service should be sought.  The Veteran's personnel records from both service and Reserves membership should be obtained.  

A VA neurological examination addressing the claimed headaches, severe nerve condition, and tinnitus, should be obtained based on the possibility of onset of these conditions in service, based on the Veteran's assertions in his hearing testimony.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2010; 38 C.F.R. § 3.159(c) (4) (i) (2013).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit evidence or argument in furtherance of his claims.  

2.  Development for this remand should be undertaken in coordination with development for the Board's other remand addressing the claim for service connection for schizophrenia.  This is to include obtaining service hospitalization and medical and personnel records, to the extent not already obtained, including in particular any records of hospitalization in Okinawa, Japan.  This should also include obtaining records from the Veteran's membership with the Mississippi Air National Guard.  This should also include seeking post-service VA and private medical records that have not yet been associated with the record.  The record should reflect that such coordination of claims and development actions have been undertaken.  All requests, responses, and records received must be documented in the claims file or the Virtual VA file.  

3.  Thereafter, the Veteran should be afforded a neurological examination to address his claimed headaches, tinnitus, and severe nerve condition.  The Veteran's records including the physical claims file and records within Virtual VA must be made available to the examiner, and the examiner must note that the records have been reviewed.  Any tests, scans, or studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner should do the following:  

a.  The examiner is hereby advised that due to the Veteran's paranoid schizophrenia, the Veteran has frequently been assessed as an unreliable historian due to associated poor memory and delusions concerning past events.  Thus, the nature of the claimed conditions may be difficult to ascertain, and the examiner may not be able to rely upon the accuracy of the Veteran's self-reported history.  That said, the examiner is advised that the Veteran's statements may serve to support medical findings or conclusions, to the extent they are found credible. 

b.  The Veteran's records from service as well as his post-service treatment and evaluation records should be carefully reviewed.  

c.  The examiner should provide separate opinions for any current headaches, tinnitus, and severe nerve condition, both as to whether a current disease or disability is present, and if present whether it is at least as likely as not (50 percent or greater probability) that the conditions developed in service or are otherwise causally related to service.  

d.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so.

4.  Also after completion of remand instructions 1 and 2, if any service hospitalization records or other records obtained support development of a back disability or a respiratory disease in service, then additional examinations should be obtained addressing these claimed disorders and their etiology as related to service, as appropriate.  The above examination instructions, but tailored to the claimed back disability and respiratory disease, should also be followed for these examinations.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6. Thereafter, readjudicate the claims for service connection the subject of this remand.  If all the claims are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


